DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 7 - 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,747,605 to Lutz et al. in view of US 2005/0016677 to Carlson et al. and US 2007/0072981 to Miller, as evidenced by US 2012/0211161 to Lutz et al. (hereinafter Lutz et al. 2) and “8 Benefits of Using a Two-Part Epoxy” published by Hotmelt.com.
Regarding Claims 1, 2, and 10.  Lutz et al. teaches a system which is preferably applied by a spraying process and which may comprise expanding/blowing agents (Column 12, Lines 42 – 44; Column 13, Lines 27 – 28), i.e. a spray foam system.  
The system comprises a reactive toughener containing urethane groups, i.e. a urethane reactant.  The reactive toughener is a preformed urethane prepolymer which can be capped with at least two hydroxyl-functional (meth)acrylate groups, i.e. reactive functional groups other than isocyanates (Column 2, Lines 3 – 11; Column 3, Lines 27 - 62).  The reactive toughener/urethane prepolymer is provided in an amount of at least 5 weight percent and up to 45 weight percent of the foam system (Column 6, Lines 47 - 51).
The system also comprises a curing agent which is a polyamine compound (Column 8, Lines 27 – 44).  The instant specification describes polyamines as compounds having reactive functional groups which crosslink urethane acrylate oligomers.  The system also comprises at least one epoxy resin (Column 2, Lines 3 – 5) containing groups which react with the curing agent (Column 8, Lines 27 - 59) and which has a preferred epoxy equivalent weight (epoxide equivalent) of 225 to 400 (Column 7, Line 64 – Column 8, Line 3).  The epoxy resin is provided in an amount of at least about 25 weight percent and up to 60 weight percent of the adhesive and the curing agent/polyamine crosslinker is provided in an amount of more preferably at least 3.0 weight percent to preferably up to about 15 weight percent (Column 8, Lines 16 – 21 and 48 - 55).   The system also preferably comprises a rheology modifier (Column 12, Lines 13 – 44).  
Lutz et al. teaches a monomeric acrylate compound may be further included in the composition (Column 11, Line 64 – Column 12, Line 2).  Though Lutz et al. does not expressly specify the amount of acrylate monomer which may be provided, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of acrylate monomer used for the purposes of enhancing and adjusting the curing speed and selectivity of the system (Column 11, Line 64 – Column 12, Line 2).  The Office submits that this is the same or substantially similar motivation for including acrylate monomers in the instant specification and selecting an amount thereof.  In Paragraph 0061 of the PG-PUB of the instant application, the acrylate monomers are indicated to function as cure accelerators and modifiers for the epoxy/amine polymerization curing reaction. 
As is detailed above, Lutz et al. teaches the composition comprises the urethane reactant, polyamine crosslinker, and the epoxy resin crosslinker.  Lutz et al. also teaches the composition comprises an expanding/blowing agent which functions to foam the composition.  Lutz et al. further teaches the composition is applied by a spraying process (Column 2, Lines 3 – 11; Column 3, Lines 27 – 62; Column 8, Lines 27 – 44; Column 12, Lines 42 – 44; Column 13, Lines 27 – 28). It is the Office’s position that the reaction of urethane reactant, polyamine crosslinker, and the epoxy resin crosslinker the presence of an expanding/blowing agent in a composition which is preferably spray applied must necessarily be operable to form a spray foam.
Lutz et al. thus teaches the above described ingredients as part of a one part system, rather than a two part system as is instantly claimed.  Lutz et al. is also silent regarding the amount of blowing agent which may be included in the adhesive.  However, Carlson et al. also teaches an epoxy adhesive prepared from a resin component and a reactive component in a ratio of up to 10:1 and in which the blowing agent may comprise up to 20% by weight of the resin component (Paragraphs 13 - 18 and 30).  A blowing agent of up to about 20% by weight relative to the resin component would correspond to an amount of blowing agent of up to roughly about 18% by weight relative to the entire composition.  Carlson et al. further teaches adding rheology modifiers to both the resin and reactive components, specifically p-aramid pulp to the resin component and castor wax to the reactive component (Paragraph 33 and Table A).  Lutz et al. and Carlson et al. are analogous art as they are from the same field of endeavor, namely epoxy-based adhesives.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to formulate the above described adhesive of Lutz et al. as a two part composition comprising a rheology modifier in both sides of the composition and a blowing agent in an amount of up to roughly about 18% by weight relative to the entire foam composition as suggested by Carlson et al.  Lutz et al. 2 further provides evidence that epoxy adhesives can be interchangeably manufactured as one or two part adhesives (Paragraph 12).  With respect to the provision of a two part system, the motivation would have been that two part adhesives systems provide advantages over one part systems, such as significantly improved bond strength, excellent tensile and shear strength, and versatility in wide range of application, as evidenced by Pages 1 – 4 of “8 Benefits of Using a Two-Part Epoxy”.  With respect to the provision of the blowing agent in the above described amount, the motivation would have been that Carlson et al. provides disclosure that this amount of blowing agent is suitable for the preparation of epoxy-based adhesives useful in automotive applications (Paragraph 37), which is also the focus of primary reference Lutz et al.  With respect to the provision of the rheological modifier in the both parts of the system, Carlson et al. teaches doing so especially advantageous and can effectuate shear thinning (Paragraph 0033).
Lutz et al. teaches the rheology modifier may be bentonite (Column 12, Lines 13 – 44) but does not specify it is a bentonite nanoclay.  However, Miller teaches the concept of using the bentonite-based nanoclay GARAMITE® 1958 as a rheology modifier in epoxy/urethane/amine reactive systems (Paragraphs 0046 – 0051 and 0066 – 0067).  Lutz et al. and Miller are analogous art as they are from the same field of endeavor, namely epoxy/urethane/amine reactive systems which may be used as adhesives.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to provide GARAMITE® 1958 as the bentonite rheology modifier in Lutz et al.  The motivation would have been that Miller teaches GARAMITE® 1958 has been observed to increase the thixotropy of polymer systems while reducing their tendency for sag (Paragraph 0067).
The references are silent regarding the R-value of the foam obtained by their combination.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the Lutz et al., when modified in the manner proposed above, teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foam system which prepares a foam having an R-value in the claimed range, would implicitly be achieved by a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
Regarding Claims 7 and 8.  Lutz et al. teaches the system of Claim 1 wherein the urethane reactant may be prepared from an aromatic or aliphatic polyisocyanate (Column 4, Lines 48 - 49) and may therefore have an aromatic or aliphatic backbone.
Regarding Claim 9.  Lutz et al. teaches the system of Claim 1.  In an alternative embodiment to that described in the rejection of Claim 1, the urethane reactant corresponds to Formula (I) in which the isocyanate groups are capped with A groups and the A groups correspond to an amino groups (Column 3, Lines 28 – 45).

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,747,605 to Lutz et al. in view of US 2005/0016677 to Carlson et al. and US 2007/0072981 to Miller, as evidenced by US 2012/0211161 to Lutz et al. (hereinafter Lutz et al. 2) and “8 Benefits of Using a Two-Part Epoxy” published by Hotmelt.com. - as applied to Claim 1 above - and further in view of US 2011/0054055 to Schmitz et al.
Regarding Claims 11 and 12.  Lutz et al. teaches the foam system of Claim 1 may further comprise an expanding agent (Column 12, Lines 42 - 44) but does not expressly teach the expanding agent is one of the instantly claimed species.  However, Schmitz et al. also teaches an adhesive in which HFC-245fa is a preferred blowing agent (Paragraph 53).  Lutz et al. and Schmitz et al. are analogous art as they are concerned with the same field of endeavor, namely urethane-based adhesives.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to select HFC-245fa as the expanding agent in Lutz et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Lutz et al. shows that HFC-245fa is known in the art to be a suitable blowing agent for use in urethane-based adhesives.

Claims 21 – 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,747,605 to Lutz et al. in view of US 2005/0016677 to Carlson et al. and US 2007/0072981 to Miller.
Regarding Claims 21 and 22.  Lutz et al. teaches a hybrid polyurethane product which may be prepared using expanding/blowing agents (Column 2, Lines 3 – 12; Column 12, Lines 42 – 44), i.e. it may be foamed.  The product is prepared by reacting a reactive toughener, epoxy resin, and a curing agent (Column 2, Lines 3 – 13), preferably in the presence of a rheology modifier (Column 12, Lines 13 – 41).  The toughener contains urethane groups, i.e. is a urethane reactant, and is a preformed urethane prepolymer which can be capped with at least two hydroxyl-functional (meth)acrylate compound, i.e. reactive functional groups other than isocyanates (Column 2, Lines 3 – 11; Column 3, Lines 27 - 62).  The reactive toughener/urethane prepolymer is provided in an amount of at least 5 weight percent and up to 45 weight percent of the foam system (Column 6, Lines 47 - 51).  The curing agent may be a polyamine compound (Column 8, Lines 27 – 44).  The instant specification describes polyamines as compounds having reactive functional which crosslink urethane acrylate oligomers.  The epoxy resin contains groups which react with the curing agent (Column 8, Lines 27 - 59).  The curing agent/polyamine crosslinker is provided in an amount of more preferably at least 3.0 weight percent to preferably up to about 15 weight percent (Column 8, Lines 48 - 55).   
Lutz et al. teaches a monomeric acrylate compound may be further included in the foamable composition (Column 11, Line 64 – Column 12, Line 2).  Though Lutz et al. does not expressly specify the amount of acrylate monomer which is provided, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of acrylate monomer used for the purposes of enhancing and adjust the curing speed and selectivity of the system (Column 11, Line 64 – Column 12, Line 2).  The Office submits that this is the same or substantially similar motivation for including acrylate monomers in the instant specification and selecting an amount thereof.  In Paragraph 0061 of the PG-PUB of the instant application, the acrylate monomers are indicated to function as cure accelerators and modifiers for the epoxy/amine polymerization curing reaction. 
Lutz et al. is silent regarding the amount of blowing agent which may be included in the adhesive.  However, Carlson et al. also teaches an epoxy adhesive prepared from a resin component and a reactive component in a ratio of up to 10:1 and in which the blowing agent may comprise up to 20% by weight of the resin component (Paragraphs 13 - 18 and 30).  A blowing agent of up to about 20% by weight relative to the resin component would correspond to an amount of blowing agent of up to roughly about 18% by weight relative to the entire composition.  At the time of invention, it would have been obvious to a person of ordinary skill in the amount taught by Carlson et al.  The motivation would have been that Carlson et al. provides disclosure that this amount of blowing agent is suitable for the preparation of epoxy-based adhesives useful in automotive applications (Paragraph 37), which is also the focus of primary reference Lutz et al.
Lutz et al. teaches the rheology modifier may be bentonite (Column 12, Lines 13 – 44) but does not specify it is a bentonite nanoclay.  However, Miller teaches the concept of using the bentonite-based nanoclay GARAMITE® 1958 as a rheology modifier in epoxy/urethane/amine reactive systems (Paragraphs 0046 – 0051 and 0066 – 0067).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to provide GARAMITE® 1958 as the bentonite rheology modifier in Lutz et al.  The motivation would have been that Miller teaches GARAMITE® 1958 has been observed to increase the thixotropy of polymer systems while reducing their tendency for sag (Paragraph 0067).
Lutz et al. does not expressly teach the above described reaction occurs under conditions to rapidly form cells while initiating a blowing reaction to cause a gas to disposed within at least some of the cells.  The references are also silent regarding the percentage of closed cells and R-value of the foam product obtained by their combination.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Lutz et al., when modified in the manner proposed above, teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a foam having an R-value in the claimed range which comprises gas disposed within at least some of the cells and in which at least 80% of the cells are closed cells is prepared from a composition comprising the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam having an R-value in the claimed range which comprises gas disposed within at least some of the cells and in which at least 80% of the cells are closed cells, would implicitly be achieved by a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contain inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
Regarding Claim 23.  Lutz et al. teaches the foamed product of Claim 21 wherein the urethane reactant may be prepared from an aromatic or aliphatic polyisocyanate (Column 4, Lines 48 - 49) and may therefore have an aromatic or aliphatic backbone.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,747,605 to Lutz et al. in view of US 2005/0016677 to Carlson et al. and US 2007/0072981 to Miller, as applied to Claim 21 above, and further in view of US 2011/054055 to Schmitz et al.
Regarding Claim 26.  Lutz et al. teaches the product of Claim 21 may further comprise an expanding agent (Column 12, Lines 42 - 44) but does not expressly teach the expanding agent is one of the instantly claimed species.  However, Schmitz et al. also teaches an adhesive in which HFC-245fa is a preferred blowing agent (Paragraph 53).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to select HFC-245fa as the expanding agent in Lutz et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Lutz et al. shows that HFC-245fa is known in the art to be a suitable blowing agent for use in urethane-based adhesives.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,747,605 to Lutz et al. in view of US 2005/0016677 to Carlson et al. and US 2007/0072981 to Miller, as evidenced by US 2012/0211161 to Lutz et al. (hereinafter Lutz et al. 2) and “8 Benefits of Using a Two-Part Epoxy” published by Hotmelt.com.
Regarding Claim 27.  Lutz et al. teaches a system which is preferably applied by a spraying process and which may comprise expanding/blowing agents (Column 12, Lines 42 – 44; Column 13, Lines 27 – 28), i.e. a spray foam system.  
The system comprises a reactive toughener containing urethane groups, i.e. a urethane reactant.  The reactive toughener is a preformed urethane prepolymer which can be capped with at least two hydroxyl-functional (meth)acrylate groups, i.e. reactive functional groups other than isocyanates (Column 2, Lines 3 – 11; Column 3, Lines 27 - 62).  The reactive toughener/urethane prepolymer is provided in an amount of at least 5 weight percent and up to 45 weight percent of the foam system (Column 6, Lines 47 - 51).
The system also comprises a curing agent which is a polyamine compound (Column 8, Lines 27 – 44).  The instant specification describes polyamines as compounds having reactive functional groups which crosslink urethane acrylate oligomers.  The system also comprises at least one epoxy resin (Column 2, Lines 3 – 5) containing groups which react with the curing agent (Column 8, Lines 27 - 59) and which has a preferred epoxy equivalent weight (epoxide equivalent) of 225 to 400 (Column 7, Line 64 – Column 8, Line 3).  The epoxy resin is provided in an amount of at least about 25 weight percent and up to 60 weight percent of the adhesive and the curing agent/polyamine crosslinker is provided in an amount of more preferably at least 3.0 weight percent to preferably up to about 15 weight percent (Column 8, Lines 16 – 21 and 48 - 55).   The system also preferably comprises a rheology modifier (Column 12, Lines 13 – 44).  
Lutz et al. teaches a monomeric acrylate compound may be further included in the composition (Column 11, Line 64 – Column 12, Line 2).  Though Lutz et al. does not expressly specify the amount of acrylate monomer which is provided, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of acrylate monomer used for the purposes of enhancing and adjust the curing speed and selectivity of the system (Column 11, Line 64 – Column 12, Line 2).  The Office submits that this is the same or substantially similar motivation for including acrylate monomers in the instant specification and selecting an amount thereof.  In Paragraph 0061 of the PG-PUB of the instant application, the acrylate monomers are indicated to function as cure accelerators and modifiers for the epoxy/amine polymerization curing reaction. 
As is detailed above, Lutz et al. teaches the composition comprises the urethane reactant, polyamine crosslinker, and the epoxy resin crosslinker.  Lutz et al. also teaches the composition comprises an expanding/blowing agent which functions to foam the composition.  Lutz et al. further teaches the composition is applied by a spraying process (Column 2, Lines 3 – 11; Column 3, Lines 27 – 62; Column 8, Lines 27 – 44; Column 12, Lines 42 – 44; Column 13, Lines 27 – 28). It is the Office’s position that the reaction of urethane reactant, polyamine crosslinker, and the epoxy resin crosslinker the presence of an expanding/blowing agent in a composition which is preferably spray applied must necessarily be operable to form a spray foam.
Lutz et al. thus teaches the above described ingredients as part of a one part system, rather than a two part system as is instantly claimed.  Lutz et al. is also silent regarding the amount of blowing agent which may be included in the adhesive.  However, Carlson et al. also teaches an epoxy adhesive prepared from a resin component and a reactive component in a ratio of up to 10:1 and in which the blowing agent may comprise up to 20% by weight of the resin component (Paragraphs 13 - 18 and 30).  A blowing agent of up to about 20% by weight relative to the resin component would correspond to an amount of blowing agent of up to roughly about 18% by weight relative to the entire composition.  Carlson et al. further teaches adding rheology modifiers to both the resin and reactive components, specifically p-aramid to the resin component and castor wax to the reactive component, and uses a greater amount of rheology modifier in the reactive/second part in a preferred exemplary example (Paragraph 33 and Tables A and B).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to formulate the above described adhesive of Lutz et al. as a two part composition comprising a rheology modifier in both sides of the composition and a blowing agent in an amount of up to roughly about 18% by weight relative to the entire foam composition as suggested by Carlson et al.  Lutz et al. 2 further provides evidence that epoxy adhesives can be interchangeably manufactured as one or two part adhesives (Paragraph 12).  With respect to the provision of a two part system, the motivation would have been that two part adhesives systems provide advantages over one part systems, such as significantly improved bond strength, excellent tensile and shear strength, and versatility in wide range of application, as evidenced by Pages 1 – 4 of “8 Benefits of Using a Two-Part Epoxy”.  With respect to the provision of the blowing agent in the above described amount, the motivation would have been that Carlson et al. provides disclosure that this amount of blowing agent is suitable for the preparation of epoxy-based adhesives useful in automotive applications (Paragraph 37), which is also the focus of primary reference Lutz et al.  With respect to the provision of the rheological modifier in the both parts of the system, Carlson et al. teaches doing so is especially advantageous and can effectuate shear thinning (Paragraph 33).
Lutz et al. teaches the rheology modifier may be bentonite (Column 12, Lines 13 – 44) but does not specify it is a bentonite nanoclay.  However, Miller teaches the concept of using the bentonite-based nanoclay GARAMITE® 1958 as a rheology modifier in epoxy/urethane/amine reactive systems (Paragraphs 0046 – 0051 and 0066 – 0067).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to provide GARAMITE® 1958 as the bentonite rheology modifier in Lutz et al.  The motivation would have been that Miller teaches GARAMITE® 1958 has been observed to increase the thixotropy of polymer systems while reducing their tendency for sag (Paragraph 0067).
The references are silent regarding the R-value of the foam obtained by their combination and does not characterize the adhesive as “non-structural”.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Lutz et al., when modified in the manner proposed above, teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foam system which prepares a non-structural foam having an R-value in the claimed range, would implicitly be achieved by a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but are not persuasive because:
A) Applicant argues that the applied reference do not teach “an acrylate monomer present in an amount of 10% to 40% by weight of the foam composition”. Applicant notes that Lutz fails to mention in any way the amount of acrylate monomer that may be included.  It is applicant’s position that no general conditions for have been identified by the Office.  However, the disclosure of Lutz et al. that an acrylate monomer may be included in the composition is an implicit disclosure that some amount may be used.  
Acrylate monomers are a variable which is recognized by Lutz to affect properties of the disclosed system, namely its curing speed and selectivity (Column 11, Line 64 – Column 12, Line 2). It is has been held that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  In re Boesch, 617 F.2d 272, 276 (CCPA 1980).  Thus, as discussed in the outstanding rejection, a person of ordinary skill in the art would be guided optimize the amount of acrylate monomer used in the system of Lutz et al. for the purposes of enhancing and adjusting the curing speed and selectivity of the system.  It is again noted that this is the same or substantially similar motivation for including acrylate monomers in the instant specification and selecting an amount thereof.  In Paragraph 0061 of the PG-PUB of the instant application, the acrylate monomers are indicated to function as cure accelerators and modifiers for the epoxy/amine polymerization curing reaction.
B) Applicant cites Table 2 as evidence of unexpected results when the claimed amount of acrylate monomer is used.  In Formulation No. 2, 9.9 wt% acrylate monomer is used, which is outside the instantly claimed range.  In Formulation No. 3, 30 wt% acrylate monomer is used.  However, in addition to changing the amount of acrylate monomer, Formulation No. 2 also does not contain a nanoclay rheology modifier in either Part A or Part B.  Any unexpected result cannot be conclusively attributed to the amount of acrylate monomer used, as multiple variables have been changed between the two examples.
C) Applicant also cites Table 3 as evidence of unexpected results when the claimed amount of acrylate monomer is used.  In Formulations 4 – 6, no acrylate monomer is used; these examples do not then correspond to the closest prior art, i.e. an embodiment of Lutz et al. in which an acrylate monomer is provided.
Additionally, as in Table 2, multiple variables have been changed between the examples.  Comparative Formulations No. 4 – 6 use a different urethane acrylate oligomer than Inventive Formula No. 7.  Comparative Formulations No. 4 – 5 use a different epoxy resin.  Comparative Formulations No. 4 and 6 do not contain a rheology modifier in one or both Parts A and B.  Once again, any unexpected result cannot be conclusively attributed to the amount of acrylate monomer used.
D) Applicant argues that the Office has not explained why a person of ordinary skill in the art would have sought to replace the aramide pulp of Carlson with the Garamite of Miller, a combination which applicant finds to be redundant and unnecessary.  
However, the outstanding Office action did not propose combining the references in this manner.  Carlson et al. is relied upon to teach the concept of adding a rheology modifier to ether side of a two component system.  The motivation for modifying Lutz with Carlson in this manner is provided on pages 6 - 7 of the outstanding Office action.  Miller is relied upon to teach a particular species of bentonite rheology modifier which may be used in epoxy/urethane/amine reactive systems.  Lutz et al. teaches the rheology modifier may be bentonite (Column 12, Lines 13 – 44) but does not specify it is a bentonite nanoclay.  The motivation for this modifying Lutz with Miller in this manner is provided on pages 7 of the outstanding Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764